Title: From Thomas Jefferson to William Hilliard, 7 August 1825
From: Jefferson, Thomas
To: Hilliard, William


Dear Sir
Monticello
Aug. 7. 25.
Your favor of July 26. is recieved with the catalogue it covered I am glad to recieve the catalogue of this partial purchase, because it gives me an opportunity of making observations on some articles which vary from the catalogue delivered you, and will be some guide to you in future cases on the subject of differences of edition Etc. on this our instructions gave you a certain latitude of discretion which it was impossible to define exactly, and therefore the commentaries I now subjoin may throw some further light on it. several variations of edition in this purchase I do not note, because immaterial and within the latitude meant. Clarke’s catalogue of law books, 1819. would be a valuable guide to you as to books in that department. you would there find that he furnishes the Year books in 11. parts compleat for 7 guineas = 32. D 67  Rose’s edn of Comyns (1800) 6. v. 8vo 24. D 42 c I must guard you against purchasing articles not in the Catalogue, because we should not know where that would land us.  I have no information of the arrival of the books in Richmd yet. I salute you with esteem & respect.Th: JeffersonNo16.Say}you express these titles in English. they are in French in the catalogue & I hope the books are in French. I designate by your marginal number.17.Sismondi21.Volney86.K. of Prussia129.Consolns on death.20.Grotius is in12mothe catalogue is8vo}we incline to 8vo edns on account of symmetry of arrangemt on our shelves.108.Gradus.12mo8vo113.Bossuet12mo8vo114.Bruyere12mo8vo122.Pilpay12mo8vo125.Pascal.12mo8vo149.Hederic4to8vo5 Bks on Cat58.Epictetus. Schweighauser’s edn which we desire is in 6. v. 8vo68.Voltaire in 25. v. but we particularly wish the edn of Kehl in 40. v. 8vo because it is the last edn corrected by the author himself.162.Simpson’s fluxions. Davis’s edition 2. v. 8vo costs 3. D 22. c Lond.ordered49.Raymond’s history.}none of these, I think are in the Catalogue.51.Paley’s works.ordered56.Bancroft.57.Gardner.66.life of Charles I.ordered118.Essays to do good.123.Horæ Paulinæ.131.Chapone.ordered140.Calvinius.